DETAILED ACTION

Application filed 11/30/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
IDS has been considered. PTO 1449 is attached. 
Specification and drawings are accepted. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 


    PNG
    media_image1.png
    523
    644
    media_image1.png
    Greyscale

The claim states, “…issue a decode threshold number of read requests for a set of encoded data slices to a plurality of storage units of a set of storage units…”
The decode threshold number of read requests is not defined and it is not exactly clear what these read requests are and where they are being sent. 
What are the “…plurality of storage units of a set of storage units…”? This limitation is not clear. Is this referring to the storage network? Are there a set of storage units in the storage network? 
Then the claim states, “…determine whether less than a decode threshold number of read requests has been received in a first time window…”
Is the decode threshold number mentioned here the same decode threshold number of read requested stated in the prior limitation? There is lack of proper antecedent basis for this limitation. 
Is there one threshold number received or are there multiple read requests received? Where is this received? 
Essential elements are missing from the claims. 
Next the claim states, “…when less than a decode threshold number of read requests has been received in the first time window, identify one or more encoded data slices of the decode threshold number of read requests associated with read requests that have not been received…”
This limitation is not clear and is confusing as written. 
It is not clear where exactly the read requests are received and from where they are transmitted. 
If the read request for a particular encoded data slice(s) is not received then how are these data slices identified? 
Essential elements are missing from the claims. 
Independent claim 13 is rejected for similar reasons and requires corrections as well. Respective dependent claims 2-12 and 14-20 are rejected at least based on dependency. Applicants are requested to review all claims and make corrections. 
Corrections are requested. 
It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the Application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112